DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 1/18/2021 has been entered.

Election/Restrictions
This application is in condition for allowance (note the “Examiner’s Amendment” below) except for the presence of claims 26, 47-49, and 51-53 directed to Inventions non-elected without traverse on 9/08/2020.  Accordingly, claims 26, 47-49, and 51-53 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Isaacson on 2/19/2021.



In the Claims: 

Replace Claim 1 with the following:
1. A vacuum skin packaging process comprising: 
providing a support comprising an indent formed therein; 
providing a film; 
loading the support with a product, such that the product leaves a free surface of the support not contacted by the product; 
holding a film portion above the product loaded support in a holding position;
inserting a nozzle into the indent and in an interspace between an upper surface of the support and a bottom surface of the film portion; 
heating the film portion; 
evacuating air from below the film portion by sucking gas through a suction aperture of the nozzle; 
releasing the held film portion; and 
allowing the released film portion to contact the product and heat bond to the free surface of the support, the heat bonding forming an air-tight closure of the product between the support and the film portion thereby forming a vacuum skin packaged product; 
wherein the nozzle is kept in the indent and the interspace while heat bonding is taking place, such that at least one film flap is formed where the nozzle is kept during 

Replace Claim 10 with the following:
10.  The process of claim 1, wherein air evacuation takes place only through the nozzle and only when the film portion has been brought into sealing contact with a peripheral border or band of the support forming a sealing contact with the support and with a portion of a side surface of the nozzle inserted in the interspace.

	Replace Claim 11 with the following:
11. The process of claim 10, wherein:
the heating the film portion takes place by action of a heater, carried by or forming an upper tool, while the film portion is in its holding position above the respective product loaded support,
the releasing the film portion from the upper tool takes place after approaching the upper tool and a lower tool and bringing the film portion in contact with the support, 
after the step of releasing, at least part of the heated film portion separates and moves away from the heater draping down onto the product.

Replace Claim 12 with the following:


Replace Claim 18 with the following:
18.  The process according to claim 17, wherein the tray comprises a top flange extending radially outside from an upper portion of the side wall, and wherein the interspace is defined between an upper surface of the top flange and the bottom surface of the film portion.

Replace Claim 19 with the following:
19.  The process of claim 18, wherein the film portion is bonded to the upper surface of the flange along an entire perimeter of the flange except for a zone of the flange located at the interspace, to form the at least one film flap not heat bonded to the flange.

Replace Claim 23 with the following:
23.    The process of claim 22, wherein a radially protruding top flange of the peripheral border of the flange is polygonal and the nozzle is positioned in the 

Replace Claim 24 with the following:
24. The process of claim 17, wherein:
a flange or a top portion of the side wall of the tray comprises the indent configured to receive the nozzle, the nozzle cross section presenting a profile counter-shaped to a profile of the indent; and
when the nozzle is inserted in the interspace, the nozzle is located in the indent present in the tray.

Claims 26, 47-49 and 51-53 are Cancelled.

	In the Specification (reference to Spec. filed 7/17/2018):
-Page 7, line 16, “conficured” is changed to --configured--
-Page 7, line 17, “askin” is changed to --skin--
-Page 14, line 25, “not limitatively” is changed to --not limited to--

Allowed Claims / Reasons for Allowance
Claims 1, 4, 10-12, 17-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:	
Regarding Claim 1, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. As outlined in the Non-Final Rejection mailed on 10/16/2020, the combination of Granilli (US Patent 7,313,900) and Dubois (US Patent 4,164,109) disclose and/or render obvious several of the claimed method steps. However, the combination of references fails to at least disclose or render obvious the step of providing a support wherein the support comprises an indent formed therein and further inserting the nozzle into the indent and interspace as claimed such that the nozzle is kept in the interspace and indent while heat bonding takes place. 
While several other prior art references utilize a nozzle inserted into a support or into an interspace (see attached “Reasoning for changes” in the attached PDF titled “16070533 Proposed Examiner Amendment”), none of the references disclose a step of providing a support with an indent and inserting the nozzle within the indent and keeping the nozzle in place during heat bonding as claimed. 
In conclusion, the claimed invention of Claim 1 is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Note previously cited JP50-106784A is cited with a further English translation attached thereto.
- Schlachter (USP 4,009,552), Scolaro (US PGPUB 2001/0011445), Mitchell (US Patent 5,481,852) and Boyd (USP 3,562,058) each disclose another form of vacuum packaging system with a nozzle inserted into an interspace.  
-Perdue (USP 3,966,045) teaches another vacuum skin packaging system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/22/2021

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        22 February 2021